 

Exhibit 10.2

[g108611kei001.jpg]

 

Georg Rieder
Managing Director

 

Sandoz NV
Pietermaai 15
Willemstad, Curacao
Netherlands Antilles
Phone +599-9-737-1721
Fax +599-9-736-4065
E-mail georg.rieder

@sandoz.com
www.sandoz.com

 

February 1, 2007

VIA OVERNIGHT MAIL
Momenta Pharmaceuticals Inc.
675 West Kendall Street
Cambridge, Massachusetts  02142

Re:                 Collaboration and License Agreement between Sandoz N.V.
(f/k/a Biochemie West Indies, N.V.), Sandoz Inc. (f/k/a Geneva Pharmaceuticals,
Inc.),  and Momenta Pharmaceuticals Inc., dated November 1, 2003 (the
“Collaboration Agreement”); Assignment from Sandoz N.V. to Sandoz AG and removal
of Sandoz GmbH as Guarantor

Gentlemen,

All terms used, but not defined, herein have the meanings ascribed to them in
the Collaboration Agreement.

Sandoz N.V. is informing Momenta that it has assigned all of its rights and
obligations, including without limitation any license rights it had under
Momenta IP and Momenta’s rights in the Joint Collaboration IP, under the
Collaboration Agreement to Sandoz AG, and Sandoz AG has agreed to assume all of
the rights and obligations of Sandoz N.V. under the Collaboration Agreement. 
Sandoz N.V. desires the written consent of Momenta to such assignment pursuant
to Section 14.3(b) of the Collaboration Agreement.  Sandoz AG is a Swiss
corporation and an Affiliate (as defined in the Collaboration Agreement) of
Sandoz N.V., having its office at Lichtstrasse 35, CH 4056 Basel, Switzerland. 
Sandoz N.V. and Sandoz AG each represent that Sandoz N.V. has assigned to Sandoz
AG all right, title and interest in and to the Sandoz IP and Sandoz N.V.’s
rights in the Joint Collaboration IP.  By execution of this letter, all of the
parties hereto also agree that the guarantee of Sandoz GmbH to the Collaboration
Agreement is hereby rendered null and void and of no further force or effect. 
Please duly sign and return two copies of this letter to Sandoz AG, Attention: 
Peter Rupprecht, at the above mentioned


--------------------------------------------------------------------------------


 

address, which shall forthwith be substituted for the notice address of Sandoz
N.V. in Section 14.5 of the Collaboration Agreement.  Thank you.

Best regards,

Sandoz N.V.

 

Sandoz AG

 

 

 

 

 

By:

/s/ Georg Rieder

 

By:

/s/ Barbara Kessler

 

Name: Georg Rieder

 

 

Name: Barbara Kessler

 

Title: Managing Director

 

 

Title: Member of the Board of Directors

 

 

 

 

 

By:

/s/ Felix Eichhorn                         /s/ Jurgen Vierkotter

 

By:

/s/ [illegible]

 

Name: Felix Eichhorn                       Jurgen Vierkotter

 

 

Name:

 

Title: Authorized signatory              Authorized Signatory

 

 

Title:

 

 

 

 

 

Sandoz GmbH

 

SANDOZ INC.

 

 

 

 

 

By:

/s/ E. Dolejsi Jegerbaghern

 

By:

/s/ Eric Pomerantz

 

Name: E. Dolejsi Jegerbaghern

 

 

Name: Eric Pomerantz

 

Title: Head, Legal Head SDC

 

 

Title: VP & General Counsel

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

Momenta Pharmaceuticals, Inc.

 

 

 

 

 

 

 

By:

/s/ Craig A. Wheeler

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------